Citation Nr: 1759562	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971 with service in the Republic of Vietnam.  He died in September 2012.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied service connection for cause of death.  The appellant timely appealed.  


FINDINGS OF FACT

1.  The Veteran died in September 2012, and the appellant is his surviving spouse.

2.  The Veteran served in Vietnam, is presumed exposed to Agent Orange, and at the time of his death was in receipt of service connection for coronary artery disease (CAD), a type of ischemic heart disease (IHD). 

3.  The death certificate lists the cause of death as IHD due to or as a consequence of exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1116, 1310, 5107 (West); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's death is related to service-connected CAD.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310(a); 38 C.F.R. § 3.5 (a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

Under 38 C.F.R. § 3.312(c)(3), service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, even if the primary cause is unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases primarily causing death.  

As relevant, the Veteran was service-connected for CAD.  The Veteran served in Vietnam, and was thus presumed exposed to Agent Orange, with listed diseases including IHD presumed service connected.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. §§  3.307(a)(6)(iii), 3.309(e).  The death certificate indicates that the Veteran died in September 2012 due to IHD that was secondary to Agent Orange exposure.  CAD is a type of IHD.  See 38 C.F.R. § 3.309(e) (defining IHD to include CAD).

For the following reasons, the appellant is entitled to service connection for the cause of the Veteran's death.  The death certificate indicates that the immediate cause of his death was IHD.  CAD is a type of IHD and is a service-connected disability.  VA's Adjudication Procedures Manual, M21-1, IV.iii.2.A.1.a,b provides that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service connected disabilities as a contributory cause of death, and DIC should be granted when the contributory cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected disabilities.  While VA's Adjudication Manual is not binding on the Board, DAV v. Sec'y of Veterans Affairs, 859 F.3d 1072, 1077 (Fed. Cir. 2017) ("The M21-1 Manual is binding on neither the agency nor tribunals"), its provisions reflect the common sense view that the presence of a service connected disability on the death certificate is evidence that the disability was the immediate or contributory cause of death.

There is also an April 2013 VA medical opinion weighs against the claim.  The physician who prepared the opinion acknowledged that the Veteran was actively treated for CAD, but determined that liver cancer was the cause of death.  As noted by the Veteran's representative in the November 2017 informal hearing presentation (IHP), the physician did not provide a detailed rationale for his opinion and the opinion is therefore entitled to little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the coroner who prepared the death certificate reiterated his view of IHD as the cause of death in a July 2013 letter, with at least as much reasoning as the VA physician who prepared the April 2013 medical opinion.  Moreover, as also noted by the Veteran's representative in the IHP, service-connected CAD involves a vital organ and so special consideration of the debilitating effects of this disorder is warranted.  38 C.F.R. § 3.312(c)(3). 

The evidence is thus at least evenly balanced as to whether the service connected CAD, a type of IHD, caused the Veteran's death.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the cause of the Veteran's is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


